PER CURIAM.
We grant the public defender’s Motion to Withdraw as Counsel in this appeal and affirm the conviction and sentence in this case. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Af-firmance is without prejudice for appellant to pursue a ruling on his Florida Rule of Criminal Procedure 3.800(c) motion within sixty (60) days of the trial court’s receipt of the mandate in this appeal. Othouse v. State, 912 So.2d 682 (Fla. 2d DCA 2005); Lacquey v. State, 731 So.2d 724 (Fla. 2d DCA 1999).
STEVENSON, C.J., KLEIN and TAYLOR, JJ., concur.